Per Curiam.
1. Where an extraordinary motion for new trial is based upon alleged newly discovered evidence of a witness, and where the evidence touching the credibility of such witness is in conflict, it is the general rule that the judgment of the trial court refusing a motion for new trial on this ground will not be disturbed. The facts of this ease bring it within the general rule.
2. With the exception of the witness referred to in the above headnote, the remainder of the alleged newly discovered evidence is of slight materiality, and, if entitled to any weight whatsoever, should not properly affect the result on another trial.

Judgment affirmed.


All the Justices concur.

Hardwick & Adams, G. H. Williams, J. L. Kent, T. P. Stephens, and H. L. Stephens, for plaintiffs in error.
George M. Napier, attorney-general, Fred Kea, solicitor-general, T. R. Gress, assistant attorney-general, and Hightower & New, contra.